DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koka et al. (US 2015/0115758 A1).
RE claim 1, Koka teaches a rotor 3 (Figs.2, 5, 6 and ¶ 30) for an electrical machine (¶ 30), comprising at least one magnetic pole 34 comprising a main magnet 401 and at least one auxiliary magnet 403, wherein the magnetic axis (radial component of path 601) of the main magnet 401 (see Fig.6 ¶ 38) is different from the magnetic axis (602) of the auxiliary magnet 403 (see Fig.6 and ¶ 38)).



	RE claim 3/1 or 3/2, Koka teaches the main magnet 401 and the auxiliary magnet 403 contribute to the magnetization of the at least one magnetic pole 34 (Figs.3, 6).

RE claim 4/1 or 4/2, Koka teaches auxiliary magnet 403 is oriented with its direction of magnetization such that the magnetic flux of the main magnet 401 is amplified (¶ 34).

RE claim 5/1 or 5/2, Koka teaches the main magnet 401 and the auxiliary magnet 403 are each permanent magnets (¶ 32).

RE claim 6/1 or 6/2, Koka teaches at least one further magnetic pole 34 is provided which comprises a main magnet 401 and at least one auxiliary magnet 403, wherein the magnetic axis of the main magnet 401 is different from the magnetic axis of the auxiliary magnet 403 (see Figs.2, 3 for plurality of magnetic poles 34).

RE claim 9/1, Koka teaches a main magnet of a different type 402 is provided which has a different direction of magnetization (602) than the main magnet (magnetization 602 of magnet 402 is different from magnetization 601 of magnet 401, see Fig.6).



RE claim 11/9 or 11/10, Koka teaches the thickness of the auxiliary magnet (403) differs from the thickness of the main magnet 402 of the different type designed as a spoke magnet (Fig.6).

RE claim 12/1 or 12/2, Koka teaches a further auxiliary magnet 403 is associated to the main magnet 401, the magnetic pole additionally comprising the further auxiliary magnet 403, and the main magnet 401 and the two auxiliary magnets (14) being arranged in a Π-shape (Fig.6).

RE claim 13/1 or 13/2, Koka teaches an electrical machine comprising a rotor according to claim 1 or 2 as well as a stator 2 (Fig.3 and ¶ 30), wherein the rotor 3 is mounted so as to be rotatable with respect to the stator 2 (Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koka in view of Chen et al. (CN 106451859 A, the machine translation of which has been provided).
RE claim 7/1 or 7/2, Fujisawa has been discussed above. Fujisawa further teaches the auxiliary magnet 22 is formed as a buried spoke magnet (Figs.1, 2).
Fujisawa does not teach the main magnet is formed as a surface magnet.
Chen teaches the main magnet 31 (circumferential magnet) is formed as a surface magnet (Fig.3) and the auxiliary magnet 22 is formed as a buried spoke magnet 22, 23 (Fig.1, 3). The surface magnet can be provided to reduce magnetic leakage flux and increase power factor/density (see translation pg.4 , 2nd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa by having the main magnet is formed as a surface magnet, as taught by Fujisawa, for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koka in view of Kifuji et al. (US 2015/0372547 A1).
RE claim 8/1 or 8/2, Koka has been discussed above. Koka further teaches the main magnet 401 is formed as straight-shaped magnet 401 (Fig.6) and the auxiliary magnet 403 is formed as a buried spoke magnet 104 (Fig.2).
Koka does not teach the main magnet is formed as V-shaped magnet.
Kifuji teaches main magnet 100 is formed as V-shaped magnet (Fig.6, ¶ 92), such shape allows magnetic flux leakage of the permanent magnets (100) to be reduced 

Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS TRUONG/Primary Examiner, Art Unit 2834